1

2

3                               UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     MATTHEW WILLIAMS,                                   Case No. 3:19-cv-00575-MMD-CLB

7                                          Petitioner,                 ORDER

8            v.

9     ISIDRO BACA, et al.,

10                                     Respondents.

11

12          Before the Court is Respondents’ motion to clarify which documents comprise

13   Matthew Williams’s pro se Petition for habeas corpus under 28 U.S.C. § 2254. (ECF No.

14   14.) The motion is granted as follows: the Court has deemed Williams’ Petition to consist

15   of his original Petition, which sets forth grounds 1-3 (see ECF No. 10 at 1-20), and the

16   supplement, which sets forth grounds 4-7 (see ECF No. 12 at 2-10). 1

17          It is therefore ordered that Respondents’ motion for clarification (ECF No. 14) is

18   granted as set forth in this order.

19          It is further ordered that Respondents file their response to the Petition within 90

20   days of the date of this order.

21   ///

22   ///

23   ///

24
            1While  perhaps somewhat confusing, it appears to the Court that the documents
25
     that follow the final (signature) page of Williams’s original petition are state-court filings—
26   a motion—“suppliment [sic] to request for evidentiary hearing” and a supplemental state
     postconviction petition (see ECF No. 10 at 21-28; see also id. at 29-50)—and are included
27   as exhibits to the original Petition. This seems to be correct particularly because Williams
     set forth grounds 1-3 in his original Petition, and grounds 4-7 in his supplement. Of course,
28   it would have been clearer if Williams had separated the exhibits and labeled them as
     such.
1          It is further ordered that the deadlines and other provisions set forth in this Court’s

2    order dated December 6, 2019 (ECF No. 9) otherwise apply.

3

4          DATED THIS 21st day of February 2020.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
